Citation Nr: 1439484	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-17 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.
 
2.  Entitlement to service connected for upper airway resistance syndrome/sleep apnea, to include as due to exposure to herbicides.
 
3.  Entitlement to service connection for breathing problems, other than COPD and upper airway resistance syndrome/sleep apnea, including bronchitis and emphysema, to include as due to exposure to herbicides.
 
4.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected type II diabetes mellitus.
 
5.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected type II diabetes mellitus.
 
6.  Entitlement to service connection for ingrown toenails of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.
7.  Entitlement to service connection for ingrown toenails of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.
 
8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

9.  Entitlement to service connection for edema of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.
 
10.  Entitlement to service connection for edema of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel








INTRODUCTION

The Veteran served on active duty from March 1969 to January 1970.

This matter initially came to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2007 and June 2010, the Veteran and his wife testified during a personal hearing at the RO, and a hearing at the RO before the undersigned, respectively.  Transcripts of the hearings are associated with the claims file.

In a February 2014 decision, the Board reopened the Veteran's claim for service connection for a skin disorder and granted service connection for peripheral neuropathy of the left and right lower extremities and.  At that time, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for additional development.

In a June 2014 rating decision, the AOJ granted service connection for hidradenitis that was assigned an initial 10 percent disability rating, effective December 2005.  There is no indication in the claims file that the Veteran appealed either the initial rating or effective date for this disability.  Thus, the issue is not before the Board and will not be addressed in the action below.  See 38 C.F.R. § 20.200 (2013); see also See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In addition to his paper claims file, the Veteran has an electronic file, that is an highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

One of the directives of the February 2014 Board remand was that a supplemental statement of the case (SSOC) be issued in response to evidence added to the claims file after issuance of the statement of the case (SOC).  See 38 C.F.R. § 19.31 (2013).   

The record show that, in May 2014, an item mailed to the Veteran by the AOJ was returned by postal authorities as undeliverable, and no forwarding address was provided.  The Board notes that the July 2014 SSOC was mailed to the same address.

Although, in July 2014, the AOJ mailed a notice of the June 2014 rating decision to the Veteran's correct current address of record, there is no indication that the July 2014 SSOC was re-mailed to his current address.  Hence, the presumption of regularity did not attach, and the Board may not assume the Veteran eventually received the SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a SSOC as to the claims on appeal, as directed in the February 2014 Board remand, and mail the document to the Veteran's current address of record.  An appropriate period for an opportunity to respond to the SSOC should be provided.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify him if further action is required on her part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



